DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions.


2.		Applicant’s amendment/response filed on 3/4/2021 has been entered and made of record.
3.		Applicant has amended claim 1. Applicant has not added nor canceled any claim(s). Currently, claims 1-3 are pending. Examiner refers to the action below.

Allowable Subject Matter
4.		Claims 1-3 are allowed.
5.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Nakamura (U.S. patent pub. 2012/0183191) discloses a process with a myriad of display protocols based on the anatomical structures, disease, and/or the keywords entered by a physician or operator. Nakamura nor any other prior art of record, regarding claim 1, teaches the features of “determine an exam characteristic associated with the image series, the exam characteristic including a result of a previously run computerized advanced processing technique, the processing run computerized advanced processing technique including one selected from a group consisting of volumetric rendering, multiplanar reconstruction, maximum intensity projection, quantitative analysis, and computer-aided diagnosis; access, from a computerized advanced processing data structure, rules for execution of respective computerized advanced processing techniques, the rules indicating: one or more associations between exam characteristics and corresponding computerized advanced processing techniques, the exam characteristics including at least a modality and exam type,” these, in combination with the other claim limitations. Regarding claims 2 and 3, these claims are allowed since they are directly or indirectly dependent from allowed independent claim 1.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
April 6, 2021